Case: 15-20108      Document: 00513197238         Page: 1    Date Filed: 09/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                             September 17, 2015
                                    No. 15-20108
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


STEPHANIE MICHAEL,

               Plaintiff–Appellant,

v.

UNITED STATES OF AMERICA,

               Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2421


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Stephanie Michael, a veteran of the U.S. Marine Corps, brought claims
under the Federal Tort Claims Act and 42 U.S.C. §§ 1983 and 1985 against the
Government alleging that the Department of Veterans Affairs deprived her of
her right to benefits. The Government filed a motion to dismiss. The district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-20108          Document: 00513197238          Page: 2     Date Filed: 09/17/2015



                                          No. 15-20108
court granted the Government’s motion and dismissed the action for reasons
of res judicata and sovereign immunity. We affirm.
       We review the res judicata effect of a prior judgment and the existence
of sovereign immunity de novo. 1 This court has held:
               The preclusive effect of a prior federal court judgment is
       controlled by federal res judicata rules. Res judicata is appropriate
       if: 1) the parties to both actions are identical (or at least in privity);
       2) the judgment in the first action is rendered by a court of
       competent jurisdiction; 3) the first action concluded with a final
       judgment on the merits; and 4) the same claim or cause of action
       is involved in both suits. 2
“It has long been the rule that principles of res judicata apply to jurisdictional
determinations—both subject matter and personal.” 3
       Michael previously brought suit against the Government in the Southern
District of Texas, which dismissed the case without prejudice for lack of
subject-matter jurisdiction. 4          Michael’s claims are the same as her prior
lawsuit and attack the processing and outcome of her application for veterans
benefits. Although Michael added a claim under §§ 1983 and 1985 in the
present case, such claims are precluded by sovereign immunity. 5




       Oreck Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir. 2009); Rodriguez v.
       1

Transnave Inc., 8 F.3d 284, 287 (5th Cir. 1993).
       2   Ellis v. Amex Life Ins. Co., 211 F.3d 935, 937 (5th Cir. 2000) (citations omitted).
       3Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 n.9 (1982);
accord Comer v. Murphy Oil USA, Inc., 718 F.3d 460, 469 (5th Cir. 2013).
       4Order Adopting Magistrate Judge’s Memorandum & Recommendation, Michael v.
United States, No. 4:12-cv-03093 (S.D. Tex. Feb. 11, 2013), ECF No. 22; Final Judgment,
Michael v. United States, No. 4:12-cv-03093 (S.D. Tex. Feb. 11, 2013), ECF No. 23; R. at 32-
42.
       5  Affiliated Prof’l Home Health Care Agency v. Shalala, 164 F.3d 282, 286 (5th Cir.
1999) (“This Court has long recognized that suits against the United States brought under
the civil rights statutes are barred by sovereign immunity.” (citing Unimex, Inc. v. U.S. Dep’t
of Hous. & Urban Dev., 594 F.2d 1060, 1061 (5th Cir. 1979))).
                                                 2
    Case: 15-20108          Document: 00513197238      Page: 3    Date Filed: 09/17/2015



                                       No. 15-20108
      The district court dismissed the present action “with prejudice to refiling
in the United States District Courts.” The Veterans’ Judicial Review Act
“created an exclusive review procedure by which veterans may resolve their
disagreements with the Department of Veterans Affairs.” 6 A veteran may
appeal a benefits determination to the Board of Veterans’ Appeals, and the
Court of Veterans’ Appeals has exclusive jurisdiction to review the Board’s
decision. 7 The Federal Circuit Court of Appeals has exclusive jurisdiction to
review the decisions of the Court of Veterans’ Appeals. 8 Because Michael
“challenges the VA’s decision to deny [her] benefits, the district court does not
have jurisdiction” over her complaint. 9
      The judgment of the district court is AFFIRMED.




      6   Zuspann v. Brown, 60 F.3d 1156, 1158 (5th Cir. 1995).
      7   Id. at 1158-59.
      8   Id. at 1159.
      9   Id. at 1158.
                                             3